Citation Nr: 0114487	
Decision Date: 05/23/01    Archive Date: 05/30/01

DOCKET NO.  00-22 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel






INTRODUCTION

The veteran had active service in the United States Navy from 
May 1975 to May 1999.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (the RO) in Los 
Angeles, California, which denied the veteran's claim of 
entitlement to service connection for allergic rhinitis.  


FINDINGS OF FACT

1.  The veteran was seen for complaints of postnasal 
drainage, slight mucoid discharge, and maxillary sinus 
tenderness in service, and was variously diagnosed and 
treated for sinusitis, upper respiratory infections, and 
allergic rhinitis.  

2.  The veteran has a current diagnosis of allergic rhinitis, 
although current symptomatology was not observed at the time 
of the post-retirement VA examination.

3.  There is an approximate balance of positive and negative 
evidence as to whether the veteran incurred allergic rhinitis 
in service, which continued after service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the Board 
concludes that the veteran has allergic rhinitis which was 
incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
5107(b) (West 1991 & Supp. 2000); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C.A. 
§ 5107(b)); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.380 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for his allergic 
rhinitis as incident to his military service.  

In the interest of clarity, the Board will review the law, VA 
regulations and other authority that may be relevant to this 
claim; briefly describe the factual background of this case; 
and then proceed to analyze the claim and render a decision.

Relevant Law and Regulations

Service connection - generally

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2000).


Service connection - diseases of allergic etiology

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing.  38 C.F.R. § 3.380 (2000).  

VA's duty to assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
VA may defer providing assistance pending the submission by 
the claimant of essential information missing from the 
application.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  

Standard of review

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2000); VCAA, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.  

Additional law, regulations, and court decisions will be 
discussed where appropriate in the analysis section below.

Factual Background

The veteran's service medical records do not indicate a 
diagnosis of sinusitis or any other sinus condition at the 
time of his physical examination prior to enlistment.  

In March 1984, the veteran presented with complaints of 
maxillary fullness, pain, and right ear fullness.  He denied 
any fever, ear pain, nasal congestion, postnasal drainage, 
sore throat, or cough.  He also specifically denied any 
history of allergies or sinusitis.  Physical examination 
revealed slight mucoid discharge and maxillary sinus 
tenderness.  The veteran was diagnosed with a viral upper 
respiratory infection.  

In January 1985, X-rays were taken in conjunction with a 
follow-up examination for an upper respiratory infection; the 
findings were negative, and the veteran was diagnosed with 
resolved sinusitis.  In February 1985 the veteran presented 
for follow-up treatment of a sinus problem with continued 
complaints of postnasal drainage and fever.  

Intermittent physical examination reports from 1987, 1989, 
and 1998 indicate a continued diagnosis of sinusitis.  
Service medical records also indicate that, in September 
1998, the veteran presented for and was provided a refill of 
Claritin for allergic rhinitis.  

In January 1999, the veteran was afforded a retirement 
physical.  The examiner diagnosed the veteran with 
intermittent sinusitis, but noted that there was no current 
manifestation of the disease.  

The veteran was provided a VA examination in August 1999.  
The examiner noted, from history, that the veteran suffered 
occasional rhinorrhea with associated headaches, which 
occurred approximately monthly and with changes in weather.  
It was further noted that he "takes Claritin and the pain 
usually resolves."  Physical examination revealed normal 
ears, nose, and throat.  He was diagnosed with allergic 
rhinitis without any crusting, exfoliation or obstruction 
noted.  The veteran's sinuses were within normal limits at 
the time of examination.  

Analysis

Preliminary matter - duty to assist

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2000).  As noted above, recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See also Holliday v. Principi, 14 Vet. App. 240 
(2001).  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  We have carefully reviewed the veteran's 
claims file, to ascertain whether remand to the RO is 
necessary in order to assure compliance with the new 
legislation.  We note that development of medical evidence 
appears to be complete.  By virtue of the SOC provided by the 
RO in October 2000, the veteran and his representative have 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  Likewise, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Discussion

The Board notes that the veteran, in his Appeal to Board of 
Veterans' Appeals filed in October 2000, asserted, in 
pertinent part, that his claimed disorder worsens due to 
seasonal distress.  He also objected to the RO's having 
denied his claim on the basis that it was not well grounded.  
Since the Veterans Claims Assistance Act of 2000, enacted in 
November 2000, repealed the statutory requirement that a 
veteran must file a well-grounded claim, we have not applied 
that analysis in this appeal.

While in service, the veteran presented with complaints of 
slight mucoid discharge, maxillary sinus tenderness, and 
postnasal drainage.  

As mentioned above, medical examination reports from 1987, 
1989, and 1998 all indicate a diagnosis of sinusitis.  The 
competent evidence of record contains treatment notes from 
September 1998, which reveal ongoing treatment for allergic 
rhinitis.  At the time of his retirement physical in January 
1999, the veteran continued to be diagnosed with sinusitis 
although it was noted that, at that time, he had no current 
disease.  Furthermore, just a few short months after his 
retirement following approximately 24 years of active naval 
service, a VA examiner diagnosed the veteran with allergic 
rhinitis.  

There is no evidence that the veteran suffered from allergic 
rhinitis prior to his enlistment.  More specifically, no 
diagnosis of allergic rhinitis or any other sinus condition 
is recorded in the report of physical examination prior to 
enlistment.  Therefore, the Board does not find that such was 
a pre-existing condition.  See 38 C.F.R. §§ 3.304(b), 3.380.  

The Board acknowledges the intermittent nature of the 
manifestations of the veteran's allergic rhinitis, and the 
difficulty faced by the RO in attempting to determine its 
presence based upon a scheduled medical examination.  We also 
have no reason to discount the contentions of the veteran 
regarding the continuation of the disorder after he left 
active service.  Under the unique facts of this case, we will 
exercise our discretion, under the reasonable-doubt/benefit-
of-the-doubt doctrine.  

Thus, inasmuch as the competent evidence of record indicates 
that veteran was first treated for allergic rhinitis in 
service and, according to his most recent VA examination 
conducted just a few months after his retirement from 
service, continues to be diagnosed with such, the Board finds 
that the evidence is in relative equipoise as to whether the 
veteran has allergic rhinitis which was incurred in service.  
38 C.F.R. § 3.303; see also Cosman, supra.  


ORDER

Service connection for allergic rhinitis is granted.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

